NUMBER 13-21-00336-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

DAVID EUGENE WHITE,                                                        Appellant,

                                              v.

THE STATE OF TEXAS,                                                         Appellee.


                  On appeal from the 453rd District Court
                         of Hays County, Texas.


                       ORDER OF ABATEMENT
            Before Justices Benavides, Hinojosa, and Tijerina
                            Order Per Curiam

      This cause is before the Court on its own motion. Briefs for both appellant and the

State have been filed, and the case is ready for submission. Upon review, the Court

learned that appellant, David Eugene White, is likely deceased. The Court, through its

Clerk of Court, attempted to communicate with counsel for White on several occasions
about this matter, but to no avail. This sequence of events requires us to effectuate our

responsibility to avoid further delay and to preserve the parties’ rights. See TEX. R. APP.

P. 7.1(a)(2), 43.6. Accordingly, this appeal is ABATED and the cause REMANDED to the

trial court.

        Upon remand, the trial court shall immediately cause notice to be given and

conduct a hearing to determine whether appellant is deceased or not deceased. Once

that determination is made, the trial court shall enter a written finding.

        The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issue to be filed in a supplemental

clerk’s record. Additionally, the trial court shall cause a supplemental reporter’s record of

any proceedings to be prepared. The supplemental clerk’s record and supplemental

reporter’s record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty (30) days from the date of this order.



                                                                        PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
20th day of December, 2022.




                                              2